Citation Nr: 0843530	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-29 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hiatal hernia with 
gastro esophageal reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1973 with additional service in the National Guard. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision rendered by the 
Ft. Harrison, Montana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

A hearing in front of the undersigned Veterans Law Judge was 
held in June 2008.  A transcript of the hearing has been 
associated with the claim file.


FINDINGS OF FACT

1.  Tinnitus was not manifest in service and is not 
attributable to service.  

2.  Hiatal hernia with gastro esophageal reflux was not 
manifest in service and is not attributable to service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

2.  Hiatal hernia with gastro esophageal reflux was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in November 2005, March 2006 and July 2006.  While the 
letters provided adequate notice with respect to the evidence 
necessary to establish service connection, it did not provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date.  See Dingess, supra.  
However, the veteran was subsequently provided notice 
pertaining to these elements in a March 2006 letter.  
Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and pertinent post service 
medical records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  
Accordingly, the Board will address the merits of the claim.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. West, 
11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service-
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) do not apply, as it has not been shown that the 
veteran engaged in combat with the enemy in service.  The 
veteran has alleged participation in combat.  However, 
although personnel records show that the veteran served in 
Vietnam, they do not show that he served in combat and/or 
received any citations or awards for participation in combat 
with the enemy.  See 38 C.F.R. § 3.304(f).  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

					Analysis 

Entitlement to service connection for tinnitus

The veteran is seeking service connection for tinnitus.  
Having reviewed the evidence pertaining to the veteran's 
claim, the Board has concluded that service connection for 
tinnitus is not warranted.  

The record shows that the veteran denied ear trouble in July 
1979.  The veteran's ears were reported normal in 
examinations of August 1983, June 1987 and November 1991.  
During these examinations, the veteran also denied ear 
trouble. 
In December 2004, the veteran was treated for a left earache.  
Bilateral tinnitus was noted in October 2005.  Constant 
tinnitus was noted in a July 2007 VA compensation and pension 
examination.  During this examination, the veteran reported 
significant in service noise exposure to include exposure 
from tanks, artillery and blasts.  The VA examiner noted that 
no C-file was available for review.  He opined that given the 
history of significant noise exposure in service, it is at 
least as likely as not that the veteran's present hearing 
loss and tinnitus are related to his military noise exposure.  

In August 2007, the same VA examiner issued another opinion, 
after review of the C-file.  The examiner then opined that, 
given that hearing acuity was within normal limits upon entry 
into service and remained so at separation and as recently as 
2003, it is less than likely that the veteran's present 
hearing loss was related to service.  The VA examiner further 
opined that regarding tinnitus, in the absence of significant 
hearing loss it is also considered to be less than likely 
related to that exposure.  

The veteran submitted a statement by J.A.M. which noted that 
intermittent or persistent tinnitus not present in the past 
but starting after exposure to combat noise such as mortar 
explosions, IED blast or small arm fire is by association 
related to combat acoustic trauma.  It was noted that hearing 
test may or may not reflect hearing change produced by the 
acoustic trauma and that the damage to the inner ear hair 
cells may not be severe enough to produce a hearing loss but 
is severe enough to produce tinnitus or the damage accrued in 
a frequency not tested by a routine audiogram.  The statement 
was not dated nor did it specifically refer to the veteran.  

In light of the above evidence, the Board finds that service 
connection for bilateral tinnitus is not warranted.  While 
the evidence shows that the veteran has tinnitus, there is 
little persuasive evidence linking the veteran's current 
disability with service.  Service medical records are devoid 
of any ear treatment, complaints or diagnoses.  The record 
shows that the veteran denied ear trouble in July 1979.  The 
veteran's ears were reported normal in examinations of August 
1983, June 1987 and November 1991.  During these 
examinations, the veteran also denied ear trouble.  To the 
extent that the veteran asserts that his bilateral tinnitus 
is attributable to service, there is a remarkable lack of 
corrobative evidence.  (See Buchanan v. Nicholson, 451 F.3d 
1331 (2006), the absence of medical evidence may be 
considered.)  The records show the earliest mention of 
tinnitus is in October 2005, which is more than 32 years 
after separation.  Although the veteran has reported tinnitus 
since service, when he filed his original claim for 
compensation in January 2003, he did not seek a claim for 
tinnitus at that time.  This silence when otherwise 
affirmatively speaking constitutes negative evidence.  The 
record also establishes that the veteran did not complain of 
tinnitus at anytime during service, including his National 
Guard service.  Again, his silence as to tinnitus, when 
otherwise providing a medical history, constitutes negative 
evidence.  The veteran's specific denial of ear trouble from 
1979-1991 also constitutes negative evidence.  

In this case, assertions of continuity and chronicity are not 
credible.  The Board is not holding that corroboration is 
required.  The Board may discount lay evidence when such 
discounting is appropriate.  As fact finder, the Board is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Furthermore the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  Here, we find his assertions 
to be less credible than the normal contemporaneous records 
during service, his denial of ear trouble from 1979 to 1991, 
the silence of the clinical records prior to the filing of a 
claim and his failure to address tinnitus when first filing a 
claim for benefits.  While the evidence of record shows that 
the veteran has tinnitus, the Boards finds that the more 
probative evidence shows that the veteran's current tinnitus 
was not manifest during service or for many years thereafter 
and that continuity of symptomatology is not shown; rather, 
the record contradicts the veteran's assertions that he has 
had tinnitus since service, and such assertions are not 
credible.  

The Board also notes that the July 2007 VA compensation and 
pension examiner opined, without review of the veteran's 
file, that given the history of significant noise exposure in 
service, it is at least as likely as not that the veteran's 
present hearing loss and tinnitus are related to his military 
noise exposure.  However, when the same VA examiner was 
afforded the opportunity to review the veteran's file, he 
opined that, given that hearing acuity was within normal 
limits upon entry into service and remained so at separation 
and as recently as 2003, it is less than likely that the 
veteran's present hearing loss was related to service.  The 
VA examiner further opined that regarding tinnitus, in the 
absence of significant hearing loss it is also considered to 
be less than likely related to that exposure.  

The Board recognizes that the veteran has submitted an 
article discussing the noise level of common army equipment.  
The veteran also submitted a statement from J.A.M. which 
noted that hearing test may or may not reflect hearing change 
produced by the acoustic trauma and that the damage to the 
inner ear hair cells may not be severe enough to produce a 
hearing loss but is severe enough to produce tinnitus or the 
damage accrued in a frequency not tested by a routine 
audiogram.  However, the Board notes that the statement 
issued by J.A.M. on the veteran's behalf did not specifically 
refer to the veteran or the circumstances of this case nor 
was it dated.  Although the veteran has submitted an article 
and statement from J.A.M. to support his claim for service 
connection, the article and statement are not sufficiently 
conclusive to satisfy the nexus element of the claim.  See 
Sacks v. West, 11 Vet. App. 314, 317 (1998).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, crucially, the evidence which has been 
submitted by the veteran is general in nature and does not 
specifically relate to the facts and circumstances 
surrounding this particular case.  

Based on the record as a whole, the Board finds that service 
connection for bilateral tinnitus is not warranted.  The 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2008).  

Entitlement to service connection for hiatal hernia with 
gastro esophageal reflux

The veteran is seeking service connection for hiatal hernia 
with gastro esophageal reflux (GERD).  Service medical 
records show that chronic cough was denied in June 1971.  In 
November 1983, it was noted that the veteran coughed rather 
vigorously the day before.  The veteran's G-U system, lungs 
and chest were reported normal in examinations of August 1983 
and June 1987.  During these examinations, the veteran also 
denied chronic cough.  

In April 1991, the veteran was treated for smoke inhalation 
following an electrical fire.  The veteran's lungs were 
reported clear at that time and he was soon returned to duty.  
In a VA examination of August 2003, it was noted that the 
veteran had respiratory problems following an electrical fire 
in 1991.  The respiratory problem was shown to have cleared 
without any residual.  It was noted that the veteran did not 
have any ongoing problems or complaints and that his 
pulmonary function tests were entirely normal.  In November 
1991, the G-U system, lungs and chest were reported normal.  
The veteran also denied chronic cough.  

Post service treatment records show treatment for 
gastrointestinal problems as of November/December 2003.  
Examination of December 2003 showed severe reflux with hiatal 
hernia and mild chronic appearing esophagitis.  A history of 
hiatal hernia was noted in May 2005.  In February 2007, 
S.M.S. noted that the veteran has been her patient for years 
and that he has a cough that she think may be related to 
reflux disease.  She noted that it is certainly a possibility 
that the cough is related to the veteran's hiatal hernia 
which is service connected.  She noted that the cough 
interferes with the veteran's sleep and the GERD interferes 
with certain activities.  

The veteran was afforded a VA compensation and pension 
examination in February 2008.  It was noted that veteran 
claims service connection for a hiatal hernia secondary to a 
chronic cough developed in 1991 following smoke inhalation.  
The examiner noted that there is a 12 year gap between the 
onset of the alleged chronic cough and the diagnosis of 
hernia.  He further noted that service medical records are 
silent for evidence of an upper GI completed in the 1990s 
which the veteran claims diagnosed a hiatal hernia.  The 
examiner noted that an upper GI done in December 2003 notes 
severe reflux with hiatal hernia and mild chronic appearing 
esophagitis, but physical examination provided no evidence of 
a chronic respiratory condition or chronic cough.  The 
examiner then noted that there was no evidence of a chronic 
respiratory condition on examination today and that current 
x-ray is negative.  He noted that the most recent upper GI 
completed in January 2008 fails to note evidence of a hiatal 
hernia.  He found that, after careful review of the record, 
review of current medical literature regarding the etiology 
of a hiatus hernia and review of the current clinical and 
diagnostic evidence, the GERD for which the veteran is 
currently being treated for is less likely than not related 
to a hiatal hernia secondary to a chronic cough and that 
there is no current diagnostic evidence of a hiatal hernia.  

Having reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that service connection is not 
warranted for hiatal hernia with gastro esophageal reflux.  
The record shows a diagnosis of a hiatal hernia and a current 
diagnosis of GERD.  While there is evidence that the veteran 
has a hiatal hernia and GERD, there is no persuasive evidence 
which links the disabilities to service.  

Although the veteran has asserted that his hiatal hernia is 
secondary to a chronic cough developed in 1991 following 
smoke inhalation, the evidence does not support this claim.  
The record shows that in April 1991 the veteran was treated 
for smoke inhalation following an electrical fire.  However, 
the records show the earliest mention of a hiatal hernia is 
in November/December 2003, which is 12 years after the 
veteran was treated for smoke inhalation while on ACDUTRA.  
Further, in the examination of August 2003, it was noted that 
the veteran did not have any ongoing problems or complaints 
and that his pulmonary function tests were entirely normal.  
In the February 2008 VA compensation and pension examination, 
it was noted that service medical records are silent for 
evidence of an upper GI completed in the 1990s which the 
veteran claims diagnosed a hiatal hernia.  

The Board notes that S.M.S. noted in February 2007 that the 
veteran has a cough that she think may be related to reflux 
disease and that it is certainly a possibility that the cough 
is related to the veteran's hiatal hernia which is service 
connected.  However, the Board finds that there is nothing in 
the file that suggests that S.M.S. reviewed the veteran's in-
service and post service medical records to reach her 
conclusion.  The Board also notes that the veteran is not 
service connected for a respiratory condition.  The February 
2008 VA examiner found that, after careful review of the 
record, review of current medical literature regarding the 
etiology of a hiatus hernia and review of the current 
clinical and diagnostic evidence, the GERD for which the 
veteran is currently being treated for is less likely than 
not related to a hiatal hernia secondary to a chronic cough 
and that there is no current diagnostic evidence of a hiatal 
hernia.  The examiner noted that an upper GI done in December 
2003 notes severe reflux with hiatal hernia and mild chronic 
appearing esophagitis, but physical examination provided no 
evidence of a chronic respiratory condition or chronic cough.  
As the VA examiner's opinion is based on review of current 
medical literature regarding the etiology of a hiatus hernia 
and review of the service and post service clinical and 
diagnostic evidence, the Board finds the VA examiner's 
opinion to be more probative as to the issue at hand than the 
opinion rendered by S.M.S.  

The Board notes that the veteran has submitted an 
article/study discussing the causes of a hiatal hernia.  In 
sum, the article noted a correlation between a hiatal hernia 
and anything that puts pressure on the abdomen which includes 
persistent or severe coughing or vomiting.  Although the 
veteran has submitted an article/study to support his claim 
for service connection, the article is not sufficiently 
conclusive to satisfy the nexus element of the claim.  See 
Sacks v. West, 11 Vet. App. 314, 317 (1998).  As noted, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Here, crucially, the evidence which has 
been submitted by the veteran is general in nature and does 
not specifically relate to the facts and circumstances 
surrounding this particular case.  

To the extent that the veteran asserts that his hiatal hernia 
with GERD is attributable to service, there is a lack of 
corrobative evidence.  (See Buchanan v. Nicholson, 451 F.3d 
1331 (2006), the absence of medical evidence may be 
considered.)  In this case, we find the veteran's assertions 
of continuity to be less credible than the normal 
contemporaneous service records, the showing of normal G-U 
system and lungs in November 1991, and the denial of a 
chronic cough in November 1991.  While the evidence of record 
shows that the veteran has a hiatal hernia and GERD, the 
Board finds that the more probative evidence shows that the 
veteran's current disability was not manifest during service 
or for many years thereafter and that continuity of 
symptomatology is not shown; rather, the record contradicts 
the veteran's assertions and such assertions are not 
credible.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for hiatal hernia with gastro esophageal reflux.  Because 
there is no approximate balance of positive and negative 
evidence, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for tinnitus is denied.  

Service connection for hiatal hernia with gastro esophageal 
reflux is denied.   


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


